        Case 2:20-cv-05857-MMB Document 38 Filed 12/31/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :         Civil Rights Complaint
      TIMOTHY SIECK;                     :         42 U.S.C. § 1983
      NICOLAS DEFINA;                    :
      ANDREW SCOTT; and,                 :
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :
                                         :
            v.                           :         Case No. – 2:20-cv-05857
                                         :
      DANIELLE OUTLAW,                   :
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COL. ROBERT EVANCHICK,             :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :

                MOTION FOR CONTINUANCE OF HEARING

      COME NOW Plaintiffs Keith Fetsurka, Timothy Sieck, Nicolas Defina,

Andrew Scott, and Firearms Policy Coalition, Inc., by and through their counsel,

hereby respectfully request this Honorable Court continue the hearing on Plaintiffs’

Motion for Preliminary Injunction scheduled for January 5, 2021, and aver in support

as follows:

   1. Plaintiffs’ counsel has been in ongoing settlement negotiations with

      Defendants City of Philadelphia, Pennsylvania and Philadelphia Police

      Commissioner Danielle Outlaw’s (collectively “City Defendants”) counsel.
    Case 2:20-cv-05857-MMB Document 38 Filed 12/31/20 Page 2 of 3




2. On December 18, 2020, counsel for the Plaintiffs provided City Defendants’

   counsel with a confidential settlement offer, as the undersigned advised the

   Court in Plaintiffs’ prior motion for extension for time (ECF Doc. 32, ¶ 9).

3. On December 30, 2020, Plaintiffs received a counter proposal from City

   Defendants.

4. Plaintiffs are currently reviewing the terms of the proposed counter proposal

   and intend to reply to City Defendants as soon as practical and by no means

   later than January 4, 2021.

5. Plaintiffs have been and are continuing to work with City Defendants in good

   faith to achieve a resolution that would eliminate the need for further action

   from this Honorable Court.

6. As Plaintiffs’ motion is currently scheduled for Tuesday, January 5, 2020, it

   would require the Parties spend time preparing for an impending hearing

   rather than continuing to work towards a timely settlement as this Honorable

   Court had previously indicated was preferable.

7. Plaintiffs respectfully request that this Honorable Court continue the hearing

   on Plaintiffs’ Motion for Preliminary Injunction to January 12, 2021 so that

   the Parties may continue to focus on finalizing a settlement agreement which

   would obviate the need for such a hearing.




                                      2
        Case 2:20-cv-05857-MMB Document 38 Filed 12/31/20 Page 3 of 3




   8. Counsel for the City Defendants were contacted and informed the

      undersigned that they do not oppose this motion.

   9. Counsel for Col. Robert Evanchick was contacted and informed the

      undersigned that they do not oppose this motion.


      WHEREFORE, Plaintiffs’ respectfully request that this Honorable Court

continue the hearing on their Motion for Preliminary Injunction to January 12, 2021.

Consistent therewith, Plaintiffs would respectfully suggest that the current deadline

for Defendants’ brief in opposition to the Motion, currently due on January 4, 2021,

also be extended by one week, to January 11, 2021.


                                             Respectfully Submitted,

                                             /s/ Adam Kraut
                                             Adam Kraut, Esq.
                                             Attorney Id. No. 318482
                                             FIREARMS POLICY COALITION
                                             1215 K Street, 17th Floor
                                             Sacramento, CA 95814
                                             (916) 476-2342
                                             Akraut@fpclaw.org

                                             Attorney for Plaintiffs




                                         3
